Citation Nr: 0409689	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  94-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right leg/ankle 
injury.

2.  Entitlement to service connection for a disability manifested 
by swollen lymph node glands.

3.  Entitlement to service connection for residuals of removal of 
a facial growth/lymph node.

4.  Entitlement to service connection for a disability of the ears 
manifested by bleeding, to include otitis externa.

5.  Entitlement to service connection for a disability of the 
knees.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for residuals of heat 
strokes and exhaustion with heart damage.

8.  Entitlement to service connection for a skin rash other than 
folliculitis, to include the genital area. 

9.  Entitlement to service connection for fatigue.

10.  Entitlement to service connection for severe weight loss.

11.  Entitlement to service connection for dizziness.

12.  Entitlement to service connection for facial lumps.

13.  Entitlement to service connection for a disability of the 
penis.

14.  Entitlement to service connection for a disability of the 
joints.

15.  Entitlement to service connection for nausea.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1989 to April 1992, 
including service in the Southwest Asia Theater during the Persian 
Gulf War.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from April and August 1993, and February 1997 rating 
decisions by a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied numerous service connection claims.  

This case was previously before the Board in May 2001, and at that 
time it was remanded for additional development to the RO.  A 
Supplemental Statement of the Case was issued in June 2003, which 
confirmed the numerous denials of service connection as referenced 
on the title page of this decision.  

The issue of service connection for disability of the joints is 
addressed on the merits in the following decision of the Board.  
The remaining 14 issues are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

1.  The veteran had active military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The veteran has multiple arthralgias of the joints of unknown 
etiology which cannot be medically attributed to a known clinical 
diagnosis.   


CONCLUSION OF LAW

Disability of the joints was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.317 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if 
it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran's service personnel records confirm a period of 
service in the Southwest Asia Theater in 1990 and 1991.  Service 
connection may also be established for a chronic disability 
manifested by certain signs or symptoms which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1).  Consideration of a veteran's claim under 
this regulation does not preclude consideration of entitlement to 
service connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible to 
an examining physician, and other, non-medical indicators that are 
capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability resulting 
from an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from the VA's Schedule for Rating 
Disabilities for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are similar.  
A disability referred to in this section shall be considered 
service-connected for the purposes of all laws in the United 
States.  38 C.F.R. § 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, joint 
pain, neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 C.F.R. § 3.317(b).  Compensation 
availability has recently been expanded to include "medically 
unexplained chronic multisymptom illness," such as fibromyalgia, 
chronic fatigue syndrome, and irritable bowel syndrome, as well as 
any diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 (2001).

Post service VA medical examinations in 1995 and 2002 confirm the 
veteran's complaints of multiple joint pain.  At a March 2003 VA 
Gulf War medical examination, the veteran complained of pain 
"everywhere," and it was reported that pain in his knees, ankles, 
and hands was a very deep aching soreness, and it felt as though 
someone had beaten him with a baseball bat.  The physical 
examination revealed no abnormalities of the hands wrists, knees, 
and ankles, and X-rays of those joints were also normal.  The 
diagnoses included arthralgias of unknown etiology.  The examiner 
commented that based on the history, physical examination, and X-
ray findings, there was insufficient evidence to make a 
clinical/pathologic diagnosis.  However, the examiner further 
commented that these pains may be part of an undiagnosed illness 
which is at least likely as not related to the veteran's active 
duty military service in the Persian Gulf.  

The Board is thus presented with a medical opinion to the effect 
that the veteran suffers from multiple arthralgias which cannot be 
attributed to a known medical diagnosis.  In view of this opinion 
and the provisions of 38 U.S.C.A. § 1117, the Board finds that 
service connection is warranted for disability of the joints. 

With regard to the disability of the joints issue, the Board 
acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The Board also acknowledges that various judicial 
decisions have addressed the notice and assistance requirement of 
VCAA.  See generally See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, there is no detriment to the veteran as a result 
of any failure to fully comply with VCAA in view of the fact that 
the full benefit sought as to the disability of the joints issue 
is being granted by this decision of the Board.  


ORDER

Entitlement to service connection for disability of the joints is 
warranted.  To this extent, the appeal is granted.


REMAND

In the May 2001 BVA remand, it was requested that the RO review 
the record and take necessary action to comply with the VCAA.  
Although there was some discussion of VCAA principles in the June 
2003 Supplemental Statement of the Case, it does not appear that 
the veteran has been furnished an appropriate VCAA letter in 
compliance with 38 C.F.R. § 3.159(b)(1), including notice of (a) 
the information and evidence not of record that is necessary to 
substantiate his claim, (b) the information and evidence that VA 
will seek to provide, and (c) the information and evidence that 
the veteran is expected to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  

The Board regrets further delay in appellate review.  However, the 
United States Court of Appeals for Veterans Claims (Court) has 
made it clear that failure to adequately show compliance with VCAA 
notice requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 
370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 (2003).  In 
order to ensure compliance with applicable law, regulations and 
judicial decisions, the case must be returned to the RO for 
remedial action. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran with an appropriate VCAA 
letter to ensure compliance with all VCAA notice and assistance 
requirements.  With regard to the remaining issues on appeal, the 
RO should ensure that the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), including notice of (a) 
the information and evidence not of record that is necessary to 
substantiate his claims, (b) the information and evidence that VA 
will seek to provide, and (c) the information and evidence that 
the veteran is expected to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  

2.  After completion of the above and any additional development 
deemed necessary by the RO, the case should be returned to the 
Board after issuance of a supplemental statement of the case (if 
necessary).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



